OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlphaMark Investment Trust By (Signature and Title)* /s/ Michael L. Simon Michael L. Simon, President Date August 26, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT ALPHAMARK LARGE CAP GROWTH FUND (AMLCX) PROXY VOTING RECORD: July 1, 2013 to June 30, 2014 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? Oracle Corp. ORCL 68389X105 10/31/2013 1 Election of nominee Directors Issuer Yes For For Oracle Corp. ORCL 68389X105 10/31/2013 2 Advisory vote on executive compensation Issuer Yes For For Oracle Corp. ORCL 68389X105 10/31/2013 3 Approval of amendment to the long term incentive plan Issuer Yes For For Oracle Corp. ORCL 68389X105 10/31/2013 4 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For Oracle Corp. ORCL 68389X105 10/31/2013 5 Stockholder proposal regarding establishing a Board Committee on human rights Shareholder Yes Against For Oracle Corp. ORCL 68389X105 10/31/2013 6 Stockholder proposal regarding independent Board Chairman Shareholder Yes Against For Oracle Corp. ORCL 68389X105 10/31/2013 7 Stockholder proposal regarding vote tabulation Shareholder Yes Against For Oracle Corp. ORCL 68389X105 10/31/2013 8 Stockholder proposal regarding multiple preformance metrics Shareholder Yes Against For Oracle Corp. ORCL 68389X105 10/31/2013 9 Stockholder proposal regarding quantifiable performance metrics Shareholder Yes Against For KLA-Tencor Corp. KLAC 11/6/2013 1 Election of nominee Directors Issuer Yes For For KLA-Tencor Corp. KLAC 11/6/2013 2 Ratification of PricewaterhouseCoopers LLP as auditors ending June 30, 2014 Issuer Yes For For KLA-Tencor Corp. KLAC 11/6/2013 3 Advisory vote on executive compensation Issuer Yes For For KLA-Tencor Corp. KLAC 11/6/2013 4 Approval and restatement of the 2004 equity incentive plan Issuer Yes For For KLA-Tencor Corp. KLAC 11/6/2013 5 Reapproval of the material terms of the Company's performance bonus plan Issuer Yes For For The Estee Lauder Companies Inc. EL 11/12/2013 1 Election of nominee Directors Issuer Yes For For The Estee Lauder Companies Inc. EL 11/12/2013 2 Approves KPMG LLP as the auditor for 2014 Issuer Yes For For The Estee Lauder Companies Inc. EL 11/12/2013 3 Advisory vote on executive compensation Issuer Yes For For The Estee Lauder Companies Inc. EL 11/12/2013 4 Aprove the Executive Annual Incentive Plan pursuant to Section 162(m) of the Internal Revenue Code Issuer Yes For For The Estee Lauder Companies Inc. EL 11/12/2013 5 Vote on stockholder proposal concerning substainable palm oil Shareholder Yes Against For Perrigo Company PRGO 11/18/2013 1 Adopting the transaction agreement and approving the merger Issuer Yes For For Perrigo Company PRGO 11/18/2013 2 Approving the creation of distributable services Issuer Yes For For Perrigo Company PRGO 11/18/2013 3 Voting upon specified compensatory arrangements between the officers and Perrigo Issuer Yes For For Perrigo Company PRGO 11/18/2013 4 Re-approving the performance goals in incentive plan Issuer Yes For For Perrigo Company PRGO 11/18/2013 5 Approving the amendment and restatement of the 2008 long term incentive plan Issuer Yes For For Perrigo Company PRGO 11/18/2013 6 Approving any motion to adjourn the special meeting to another time or place if necessary Issuer Yes For For Verizon Communications Inc. VZ 92343V104 1/28/2014 1 Approve the issuance of up to approximately 1.28 billion shares of Verizon common stock to Vodafone ordinary shareholders in connection with Verizon's acquisition of Vodafone's indirect 45% interest in Verizon Wire Issuer Yes For For Verizon Communications Inc. VZ 92343V104 1/28/2014 2 Approve an amendment to Article 4(A) of Verizon's restated certificate of incorporation to increase Verizon's authorized shares of common stock by 2 billion shares to an aggregate of 6.25 billion authorized shares of common stock Issuer Yes For For Verizon Communications Inc. VZ 92343V104 1/28/2014 3 Approve the adjournment of the special meeting to solicit additional votes and proxies if there are insufficient votes at the time of the special meeting to approve the proposals Issuer Yes For For Rockwell Automation Inc. ROK 2/4/2014 1 Election of nominee Directors Issuer Yes For For Rockwell Automation Inc. ROK 2/4/2014 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Rockwell Automation Inc. ROK 2/4/2014 3 Advisory vote on executive officer compensation Issuer Yes For For Rockwell Automation Inc. ROK 2/4/2014 4 Shareholder proposal requesting majority voting in elections of Directors Shareholder Yes Abstain Yes Apple Inc. AAPL 2/28/2014 1 Election of Directors Issuer Yes For For Apple Inc. AAPL 2/28/2014 2 Amend the Company's Restated Articles of Incorporation to eliminate Article VII Issuer Yes For For Apple Inc. AAPL 2/28/2014 3 Amend the Company's Articles to eliminate the "blank check" authority of the Board to issue preferred stock Issuer Yes For For Apple Inc. AAPL 2/28/2014 4 Amend the Company's Articles of Incorporation to establish a par value for the Company's common stock of $0.00001 per share Issuer Yes For For Apple Inc. AAPL 2/28/2014 5 Ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for 2014 Issuer Yes For For Apple Inc. AAPL 2/28/2014 6 Vote on a non-binding advisory resolution to approve executive compensation Issuer Yes For For Apple Inc. AAPL 2/28/2014 7 Approval of Apple Inc. 2014 Employee Stock Plan Issuer Yes For For Apple Inc. AAPL 2/28/2014 8 Shareholder proposal entitled "Board Committee on Human Rights" to amend the Company's By-Laws Shareholder Yes Against For Apple Inc. AAPL 2/28/2014 9 Shareholder proposal of a non-binding advisory resolution entitled "Report on Company Membership and Involvement with Certain Trade Associations and Business Organizations" Shareholder Yes Against For Apple Inc. AAPL 2/28/2014 10 Shareholder proposal of a non-binding advisory resolution that the Company commit to completing not less than $50 billion of share repurchases during its 2014 fiscal year Shareholder Yes Against For Apple Inc. AAPL 2/28/2014 11 Shareholder proposal of a non-binding advisory resolution entitled "Proxy Access for Shareholders" Shareholder Yes Against For Green Mountain Coffee Roasters, Inc. GMCR 3/6/2014 1 Election of nominee Directors Issuer Yes For For Green Mountain Coffee Roasters, Inc. GMCR 3/6/2014 2 Advisory vote on executive compensation Issuer Yes For For Green Mountain Coffee Roasters, Inc. GMCR 3/6/2014 3 To Approve the name change to Keurig Green Mountain Inc. Issuer Yes For For Green Mountain Coffee Roasters, Inc. GMCR 3/6/2014 4 To approve the 2014 Omnibus Incentive Plan Issuer Yes For For Green Mountain Coffee Roasters, Inc. GMCR 3/6/2014 5 To approve the Amended and Restated Employee Stock Purchase Plan Issuer Yes For For Green Mountain Coffee Roasters, Inc. GMCR 3/6/2014 6 Ratification of PricewaterhouseCoopers LLP as auditors for fiscal 2014 Issuer Yes For For Mylan Inc. MYL 4/11/2014 1 Election of nominee Directors Issuer Yes For For Mylan Inc. MYL 4/11/2014 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Mylan Inc. MYL 4/11/2014 3 Advisory vote on executive compensation Issuer Yes For For Mylan Inc. MYL 4/11/2014 4 Shareholder proposal to adopt a policy that the Chairman of the Board be an independent Director Shareholder Yes Against For Polaris Industries Inc. PII 4/24/2014 1 Election of nominee Directors Issuer Yes For For Polaris Industries Inc. PII 4/24/2014 2 Approval of the amended and restated Senior Executive Annual Incentive Compensation Plan Issuer Yes For For Polaris Industries Inc. PII 4/24/2014 3 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For Polaris Industries Inc. PII 4/24/2014 4 Advisory vote on compensation of Named Executive Officers Tesoro Corp. TSO 4/29/2014 1 Election of nominee Directors Issuer Yes For For Tesoro Corp. TSO 4/29/2014 2 Advisory vote on executive compensation Issuer Yes For For Tesoro Corp. TSO 4/29/2014 3 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For EMC Corp. EMC 4/30/2014 1 Election of nominee Directors Issuer Yes For For EMC Corp. EMC 4/30/2014 2 Ratification of PricewaterhouseCoopers LLP as auditors Issuer Yes For For EMC Corp. EMC 4/30/2014 3 Advisory vote on executive compensation Issuer Yes For For EMC Corp. EMC 4/30/2014 4 Shareholder proposal relating to an independent Board Chairman Shareholder Yes Against For EMC Corp. EMC 4/30/2014 5 Shareholder proposal relating to political contributions Shareholder Yes Against For Eastman Chemical Co. EMN 5/1/2014 1 Election of nominee Directors Issuer Yes For For Eastman Chemical Co. EMN 5/1/2014 2 Advisory vote on executive compensation Issuer Yes For For Eastman Chemical Co. EMN 5/1/2014 3 Ratification of PricewaterhouseCoopers LLP as auditors Issuer Yes For For EOG Resources Inc. EOG 26875P101 5/1/2014 1 Election of nominee Directors Issuer Yes For For EOG Resources Inc. EOG 26875P101 5/1/2014 2 Ratification of Deloitte Touche LLP as auditors for 2014 Issuer Yes For For EOG Resources Inc. EOG 26875P101 5/1/2014 3 Vote on executive compensation Issuer Yes For For EOG Resources Inc. EOG 26875P101 5/1/2014 4 Stockholder proposal regarding quantitative risk management reporting for hydraulic fracturing operations Shareholder Yes Against For EOG Resources Inc. EOG 26875P101 5/1/2014 5 Stockholder proposal regarding methane emissions report Shareholder Yes Against For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 5/1/2014 1 Election of nominee Directors Issuer Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 5/1/2014 2 Advisory vote on executive compensation Issuer Yes For For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 5/1/2014 3 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For Verizon Communications Inc. VZ 92343V104 5/1/2014 1 Election of nominee Directors Issuer Yes For For Verizon Communications Inc. VZ 92343V104 5/1/2014 2 Ratification of appt of independent registered public accounting firm Issuer Yes For For Verizon Communications Inc. VZ 92343V104 5/1/2014 3 To approve executive compensation Issuer Yes For For Verizon Communications Inc. VZ 92343V104 5/1/2014 4 Proposal to implement proxy access Issuer Yes For For Verizon Communications Inc. VZ 92343V104 5/1/2014 5 Proposal regarding Network Neutrality Shareholder Yes Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 6 Proposal regarding Lobbying Activities Shareholder Yes Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 7 Proposal regarding Severance Approval Policy Shareholder Yes Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 8 Proposal regarding shareholder right to call a Special Meeting Shareholder Yes Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 9 Proposal regarding shareholder right to act by written consent Shareholder Yes Against For Verizon Communications Inc. VZ 92343V104 5/1/2014 10 Proposal regarding proxy voting authority Shareholder Yes Against For American Express Company AXP 5/12/2014 1 Election of nominee Directors Issuer Yes For For American Express Company AXP 5/12/2014 2 Ratification of PricewaterhouseCoopers LLP as auditors for 2014 Issuer Yes For For American Express Company AXP 5/12/2014 3 Advisory vote on executive compensation Issuer Yes For For American Express Company AXP 5/12/2014 4 Shareholder proposal relating to annual disclosure of EEO-1 Data Shareholder Yes Against For American Express Company AXP 5/12/2014 5 Shareholder proposal relating to report on privacy, data security and government requests Shareholder Yes Against For American Express Company AXP 5/12/2014 6 Shareholder proposal relating to action by written consent Shareholder Yes Against For American Express Company AXP 5/12/2014 7 Shareholder proposal for executives to retain significant stock Shareholder Yes Against For Packaging Corp. of America PKG 68389X105 5/13/2014 1 Election of nominee Directors Issuer Yes For For Packaging Corp. of America PKG 68389X105 5/13/2014 2 Approval on executive compensation Issuer Yes For For Packaging Corp. of America PKG 68389X105 5/13/2014 3 Ratification of KPMG LLP as auditors Issuer Yes For For Waste Management, Inc. WM 94106L109 5/13/2014 1 Election of nominee Directors Issuer Yes For For Waste Management, Inc. WM 94106L109 5/13/2014 2 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For Waste Management, Inc. WM 94106L109 5/13/2014 3 To approve executive compensation Issuer Yes For For Waste Management, Inc. WM 94106L109 5/13/2014 4 Approval of 2014 stock incentive plan Issuer Yes For For Waste Management, Inc. WM 94106L109 5/13/2014 5 Stockholder proposal regarding disclosure of political contributions Shareholder Yes Against For Akamai Technologies, Inc. AKAM 00971T101 5/14/2014 1 Election of Directors Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 5/14/2014 2 Advisory vote on executive compensation Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 5/14/2014 3 Ratification of PricewaterhouseCoopers LLP as auditors for 2014 Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 5/14/2014 4 Proposal to repeal classified Board of Directors Shareholder Abstain Abstain For Amgen Inc. AMGN 5/15/2014 1 Election of nominee Directors Issuer Yes For For Amgen Inc. AMGN 5/15/2014 2 Ratification of Ernst & Young LLP as auditors ending December 31, 2014 Issuer Yes For For Amgen Inc. AMGN 5/15/2014 3 Advisory vote on executive compensation Issuer Yes For For Amgen Inc. AMGN 5/15/2014 4 Stockholder proposal regarding vote tabulation Shareholder Yes Against For Discovery Communications Inc. DISCA 5/16/2014 1 Election of Directors Issuer Yes For For Discovery Communications Inc. DISCA 5/16/2014 2 Ratification of PricewaterhouseCoopers LLP as auditors ending December 31, 2014 Issuer Yes For For Discovery Communications Inc. DISCA 5/16/2014 3 Advisory vote on executive compensation Issuer Yes For For IntercontinentalExchange Group, Inc. ICE 45865V100 5/16/2014 1 Election of nominee Directors Issuer Yes For For IntercontinentalExchange Group, Inc. ICE 45865V100 5/16/2014 2 Advisory vote on executive compensation Issuer Yes For For IntercontinentalExchange Group, Inc. ICE 45865V100 5/16/2014 3 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For IntercontinentalExchange Group, Inc. ICE 45865V100 5/16/2014 4 To approve the change of name to IntercontinentalExchange, Inc Issuer Yes For For Amphenol Corporation APH 5/21/2014 1 Election of Directors Issuer Yes For For Amphenol Corporation APH 5/21/2014 2 Ratification of Deloitte & Touche LLP as auditors Issuer Yes For For Amphenol Corporation APH 5/21/2014 3 Advisory vote on Executive Incentive Plan Issuer Yes For For Amphenol Corporation APH 5/21/2014 4 Ratify and approve amended 2009 Stock Purchase and Option Plan Issuer Yes For For Amphenol Corporation APH 5/21/2014 5 Advisory vote to approve compensation of named executive officers Issuer Yes For For Ross Stores Inc. ROST 5/21/2014 1 Election of nominee Directors Issuer Yes For For Ross Stores Inc. ROST 5/21/2014 2 Advisory vote on executive compensation Issuer Yes For For Ross Stores Inc. ROST 5/21/2014 3 Ratification of Deloitte Touche LLP as auditors for fiscal year ending January 31, 2015 Issuer Yes For For Flowserve Corporation FLS 34354P105 5/22/2014 1 Election of nominee Directors Issuer Yes For For Flowserve Corporation FLS 34354P105 5/22/2014 2 Advisory vote on executive compensation Issuer Yes For For Flowserve Corporation FLS 34354P105 5/22/2014 3 Ratification of PricewaterhouseCoopers LLP as auditors for 2014 Issuer Yes For For Flowserve Corporation FLS 34354P105 5/22/2014 4 Shareholder proposal for Directors to implement confidential voting in uncontested proxy solicitations Shareholder Yes Against For McDonald's Corporation MCD 5/22/2014 1 Election of nominee Directors Issuer Yes For For McDonald's Corporation MCD 5/22/2014 2 Advisory vote on executive compensation Issuer Yes For For McDonald's Corporation MCD 5/22/2014 3 Approval of awards under the 2009 cash incentive plan Issuer Yes For For McDonald's Corporation MCD 5/22/2014 4 Approval of Ernst & Young LLP as auditors for fiscal 2014 Issuer Yes For For McDonald's Corporation MCD 5/22/2014 5 Advisory vote for the ability for shareholders to act by written consent Shareholder Yes Against For Continental Resources, Inc. CLR 5/23/2014 1 Election of nominee Directors Issuer Yes For For Continental Resources, Inc. CLR 5/23/2014 2 Approval of executive compensation Issuer Yes For For Continental Resources, Inc. CLR 5/23/2014 3 Ratification of Grant Thornton LLP as auditors Issuer Yes For For CenturyLink, Inc. CTL 5/28/2014 1 Election of nominee Directors Issuer Yes For For CenturyLink, Inc. CTL 5/28/2014 2 Ratification of KPMG LLP as auditors for fiscal year 2014 Issuer Yes For For CenturyLink, Inc. CTL 5/28/2014 3 Ratify a proxy access bylaw amendment Issuer Yes For For CenturyLink, Inc. CTL 5/28/2014 4 Advisory vote on executive compensation Issuer Yes For For CenturyLink, Inc. CTL 5/28/2014 5 Shareholder proposal on equity retention Shareholder Yes Against For Delta Air Lines, Inc. DAL 6/27/2014 1 Election of nominee Directors Issuer Yes For For Delta Air Lines, Inc. DAL 6/27/2014 2 Advisory vote on executive compensation Issuer Yes For For Delta Air Lines, Inc. DAL 6/27/2014 3 Ratification of Ernst & Young LLP as auditors for the year ending December 31, 2014 Issuer Yes For For Delta Air Lines, Inc. DAL 6/27/2014 4 Approve an increase of max number of Directors Issuer Yes For For Delta Air Lines, Inc. DAL 6/27/2014 5 Stockholder proposal request to adopt a stock retention policy for executives Shareholder Yes Against For Cirrus Logic Inc. CRUS 7/28/2014 1 Election of nominee Directors Issuer Yes For For Cirrus Logic Inc. CRUS 7/28/2014 2 Ratification of Ernst & Young LLP as auditors for the fiscal year ending March 28, 2015 Issuer Yes For For Cirrus Logic Inc. CRUS 7/28/2014 3 Advisory vote to approve named executive compensation Issuer Yes For For Cirrus Logic Inc. CRUS 7/28/2014 4 Approval and restatement of the 2006 Stock Incentive Plan Issuer Yes For For Cirrus Logic Inc. CRUS 7/28/2014 5 Approval of material terms of the 2006 Stock Incentive Plan, as amended and restated, for purposes of complying with the requirements of Section 162(m) of the Internal Revenue Code Issuer Yes For For Jazz Pharmaceuticals PLC JAZZ G50871105 7/31/2014 1 Election of nominee Directors Issuer Yes For For Jazz Pharmaceuticals PLC JAZZ G50871105 7/31/2014 2 Approves KPMG LLP as auditors for the fiscal year ending December 31, 2014 and to authorize the Audit Committee of the Board of Directors to determine the auditors' remuneration Issuer Yes For For Jazz Pharmaceuticals PLC JAZZ G50871105 7/31/2014 3 Authorize the Company and/or any subsidiary of the Company to make market purchases of the Company's ordinary shares Issuer Yes For For Jazz Pharmaceuticals PLC JAZZ G50871105 7/31/2014 4 Advisory vote on executive compensation Issuer Yes For For INVESTMENT COMPANY REPORT ALPHAMARK SMALL CAP GROWTH FUND (AMSCX) PROXY VOTING RECORD: July 1, 2013 to June 30, 2014 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? Omnivision Technologies Inc. OVTI 9/26/2013 1 Election of nominee Director Issuer Yes For For Omnivision Technologies Inc. OVTI 9/26/2013 2 Ratification of PricewaterhouseCoopers LLP as auditors for year the fiscal year ending April 30, 2014 Issuer Yes For For Omnivision Technologies Inc. OVTI 9/26/2013 3 Approval of certain amendments to the 2007 Equity Incentive Plan, including an amendment to increase the number of shares available for issuance thereunder by 4,900,000 shares Issuer Yes For For Omnivision Technologies Inc. OVTI 9/26/2013 4 Approval of an amendment to the 2009 Employee Stock Purchase Plan to increase the number of shares available for issuance thereunder by 2,500,000 shares Issuer Yes For For Omnivision Technologies Inc. OVTI 9/26/2013 5 Advisory vote on executive compensation Issuer Yes For For Cooper Tire & Rubber Company CTB 9/30/2013 1 Adopt the Agreement and Plan of Merger, dated as of June 12, 2013, which we refer to as the merger agreement, by and among Cooper Tire, Apollo Holdings Pvt. Ltd., Apollo Tyres B.V., a wholly owned subsidiary of Parent ("Dutch Holdco"), and Apollo Acquisition Corp., a wholly owned subsidiary of Dutch Holdco Issuer Yes For For Cooper Tire & Rubber Company CTB 9/30/2013 2 Advisory vote on executive compensation Issuer Yes For For Cooper Tire & Rubber Company CTB 9/30/2013 3 Approve adjournment of special meeting if there are not sufficient votes Issuer Yes For For Silicon Graphics International Corp. SIMO 82706C108 12/9/2013 1 Election of nominee Directors Issuer Yes For For Silicon Graphics International Corp. SIMO 82706C108 12/9/2013 2 Ratify the selection of Deloitte & Touche as independent auditors for the fiscal year ending June 27, 2014 Issuer Yes For For Silicon Graphics International Corp. SIMO 82706C108 12/9/2013 3 Advisory vote on executive officer compensation Multimedia Games Holding Company, Inc. MGAM 1/30/2014 1 Election of nominee Directors Issuer Yes For For Multimedia Games Holding Company, Inc. MGAM 1/30/2014 2 Advisory vote on executive compensation Issuer Yes For For Multimedia Games Holding Company, Inc. MGAM 1/30/2014 3 Ratification of BDO USA, LLP as auditors for the fiscal year ending September 30, 2014 Issuer Yes For For Altra Industrial Motion Corp. AIMC 4/24/2014 1 Election of nominee Directors Issuer Yes For For Altra Industrial Motion Corp. AIMC 4/24/2014 2 Ratify appt of Deloitte & Touche for fiscal year ending December 31, 2014 Issuer Yes For For Altra Industrial Motion Corp. AIMC 4/24/2014 3 To approve the adoption of the 2014 Omnibus Incentive Plan Issuer Yes For For Altra Industrial Motion Corp. AIMC 4/24/2014 4 Advisory vote on executive compensation Issuer Yes For For Astronics Corp. ATRO 5/13/2014 1 Election of nominee Directors Issuer Yes For For Astronics Corp. ATRO 5/13/2014 2 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For Astronics Corp. ATRO 5/13/2014 3 Advisory vote on executive compensation Issuer Yes For For Cynosure Inc CYNO 5/14/2014 1 Election of nominee Directors Issuer Yes For For Cynosure Inc CYNO 5/14/2014 2 Advisory vote on executive compensation Issuer Yes For For Cynosure Inc CYNO 5/14/2014 3 Ratification of Ernst & Young LLP as auditors for the fiscal year ending December 31, 2014 Issuer Yes For For Computer Programs and Systems Inc. CPSI 5/15/2014 1 Election of nominee Directors Issuer Yes For For Computer Programs and Systems Inc. CPSI 5/15/2014 2 Approve the adoption of the 2014 incentive plan Issuer Yes For For Computer Programs and Systems Inc. CPSI 5/15/2014 3 Approve the amendment and restatement of the 2005 restricted stock plan Issuer Yes For For Computer Programs and Systems Inc. CPSI 5/15/2014 4 Ratification of Grant Thornton LLP as auditors for the year ending December 31, 2014 Issuer Yes For For Computer Programs and Systems Inc. CPSI 5/15/2014 5 Advisory vote on executive compensation Issuer Yes For For Credit Acceptance Corp. CACC 5/15/2014 1 Election of nominee Directors Issuer Yes For For Credit Acceptance Corp. CACC 5/15/2014 2 Advisory vote on executive compensation Issuer Yes For For Credit Acceptance Corp. CACC 5/15/2014 3 Ratification of Grant Thornton LLP as auditors for 2014 Issuer Yes For For HFF, Inc. HF 40418F108 5/22/2014 1 Election of nominee Directors Issuer Yes For For HFF, Inc. HF 40418F108 5/22/2014 2 Advisory vote on executive compensation Issuer Yes For For HFF, Inc. HF 40418F108 5/22/2014 3 Ratification of public accounting firm Issuer Yes For For Belden Inc. BDC 5/28/2014 1 Election of nominee Directors Issuer Yes For For Belden Inc. BDC 5/28/2014 2 Ratification of Ernst & Young LLP as auditors for 2014 Issuer Yes For For Belden Inc. BDC 5/28/2014 3 Advisory vote on executive compensation Issuer Yes For For The Ensign Group, Inc. ENSG 29358P101 5/29/2014 1 Election of nominee Directors Issuer Yes For For The Ensign Group, Inc. ENSG 29358P101 5/29/2014 2 Ratify appointment of Deloitte & Touche for fiscal year 2014 Issuer Yes For For The Ensign Group, Inc. ENSG 29358P101 5/29/2014 3 Advisory vote on executive compensation Issuer Yes For For The Ensign Group, Inc. ENSG 29358P101 5/29/2014 4 Re-approval of the compensationany 2007 omnibus incentive plan Issuer Yes For For The Ensign Group, Inc. ENSG 29358P101 5/29/2014 5 Stockholder proposal for majority voting in uncontested Director elections Shareholder Yes For For Vaalco Energy, Inc. EGY 91851C201 6/4/2014 1 Election of nominee Directors Issuer Yes For For Vaalco Energy, Inc. EGY 91851C201 6/4/2014 2 Approve and ratify the 2014 Long Term Incentive Plan Issuer Yes For For Vaalco Energy, Inc. EGY 91851C201 6/4/2014 3 Ratify the selection of Deloitte & Touche as independent auditors for 2014 Issuer Yes For For Vaalco Energy, Inc. EGY 91851C201 6/4/2014 4 Advisory vote on executive compensation Issuer Yes For For MarketAxess Holdings Inc. MKTX 57060D108 6/5/2014 1 Election of nominee Directors Issuer Yes For For MarketAxess Holdings Inc. MKTX 57060D108 6/5/2014 2 Ratification of PricewaterhouseCoopers LLP as auditors for year ending December 31, 2014 Issuer Yes For For MarketAxess Holdings Inc. MKTX 57060D108 6/5/2014 3 Advisory vote on executive compensation Issuer Yes For For Natus Medical Incorporated BABY 6/6/2014 1 Election of nominee Director Issuer Yes For For Natus Medical Incorporated BABY 6/6/2014 2 Ratification of KPMG LLP as auditors for the year ending December 31, 2014 Issuer Yes For For Natus Medical Incorporated BABY 6/6/2014 3 Approve an amendment to the 2011 Stock Awards Plan Issuer Yes For For Natus Medical Incorporated BABY 6/6/2014 4 Advisory vote on executive compensation Issuer Yes For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 6/11/2014 1 Election of nominee Directors Issuer Yes For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 6/11/2014 2 Ratification of Ernst & Young LLP as auditors for the year ending December 31, 2014 Issuer Yes For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 6/11/2014 3 Advisory vote on executive compensation Issuer Yes For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 6/11/2014 4 Approve the amendment and restatement of the Employee Stock Purchase Plan Issuer Yes For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 6/11/2014 5 Approve the amendment and restatement of the 2013 Incentive Award Plan that increases the number of shares authorized for issuance by 1,800,000 shares Issuer Yes For For PVH Corp. PVH 6/19/2014 1 Election of nominee Directors Issuer Yes For For PVH Corp. PVH 6/19/2014 2 Advisory vote on executive officer compensation Issuer Yes For For PVH Corp. PVH 6/19/2014 3 Ratification of auditors Issuer Yes For For Genesco Inc. GCO 6/26/2014 1 Election of nominee Directors Issuer Yes For For Genesco Inc. GCO 6/26/2014 2 Say on pay - Advisory vote on executive officer compensation Issuer Yes For For Genesco Inc. GCO 6/26/2014 3 Ratification of public accounting firm Issuer Yes For For
